Citation Nr: 9922131	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Service connection for a mood disorder, to include dysthymia 
and a major depressive disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDING OF FACT

Dysthymia was first diagnosed more than 30 years after the 
veteran's separation from active military service and the 
record is devoid of competent medical evidence establishing a 
nexus, or causal relationship, between that post-service 
diagnosis and the single impression of an adult situational 
reaction, with moderately depressive features, that was made 
during service, in January 1966.


CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim 
of entitlement to service connection for a mood disorder, to 
include dysthymia and a major depressive disorder, that is 
well grounded or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appealed claim is 
well grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") has said that VA's statutory 
"duty to assist" under 38 U.S.C.A. § 5107(a) (West 1991) 
does not arise until there is a well-grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See, Murphy, at 
81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In the present case, the veteran contends that he should be 
service-connected for a psychiatric disorder, since he 
believes that he currently suffers from such a disorder and 
that that disorder is causally related to service.

A review of the service medical records reflects only one 
occasion in which the veteran complained of psychiatric 
difficulties during service, in January 1966.  According to 
the service medical record reflecting this medical 
consultation, the veteran complained of increasing 
nervousness with episodes of depression and said that he was 
having marital difficulties and that he feared that he would 
do something that would be detrimental to himself and the 
service.  He was further examined by another medical official 
on that same date and this official noted that the veteran 
appeared to exhibit agitated depression, that he had feelings 
of nervousness, personality changes, inadequacy, crying 
spells, anxiety about many things including his wife, 
girlfriend, mother and his future and that he also became 
very agitated by cramped spaces and people crowding him.  He 
was scheduled to undergo a psychiatric evaluation.

The above service medical record also reflects the results of 
the scheduled psychiatric evaluation, which was conducted 
five days after the above two consultations, still in January 
1966.  According to this record, the veteran complained of 
increased irritability, insomnia, with early morning 
awakening, anorexia, constipation and difficulty in 
concentration.  The veteran said that these symptoms had been 
progressing for the last several months during the time that 
divorce proceedings had been pending.  He also said that he 
found it difficult to come back to the ship, that he did not 
like being in close quarters and that, while he had never 
considered himself to be a happy person, "this" (presumably 
the divorce proceedings) was a marked change for him.  He 
denied ever having received any "captain's masts" or 
"report chits" during service.

According to the above consultation report, the veteran's 
parents divorced when he was two years old and his mother 
moved to California (from Kentucky) shortly thereafter and 
then remarried approximately four times during the veteran's 
childhood.  His father, who remained in Kentucky, also 
remarried and saw the veteran on infrequent occasions.  The 
veteran quit school in the 11th grade because "my family life 
was getting to me" but thereafter received his GED 
certificate while in service.  His only legal difficulty was 
at 13 years of age, when he was caught stealing some bicycle 
parts.

The above report further reveals that, on mental status 
examination, the veteran was appropriately dressed and 
groomed, had intact memory and was oriented in the three 
spheres.  Speech was somewhat slow, but always coherent.  
There was mild psychomotor retardation, but the intelligence 
appeared to be average.  Mood, as well as affect, were both 
mildly depressed.  There were no indications of 
hallucinations, delusions, paranoid ideation or other signs 
of acute psychotic processes or incapacitating psychoneuroses 
and there was no indication of an organic brain disease.  
Insight into the fact that he had an emotional disorder was 
"present, but not developed," and his judgment, as 
indicated by future plans, appeared to be quite adequate.  
The subscribing psychiatrist then offered the following 
opinion:

It is the impression [of this 
psychiatrist] that this is a chronically 
depressed lad who grew up in a most 
unpleasant environmental circumstances.  
His marriage of 1 1/2 years, which was poor 
from the very beginning, precipitated by 
the divorce proceedings, which are now 
pending, leads to the picture which we 
presently see.  His condition can best be 
described as [an] Adult Situational 
Reaction with moderately depressive 
features. ... He is to return in one week 
for follow-up.

The above service medical record also contains an entry dated 
seven days after the above psychiatric consultation, still in 
January 1966, revealing that there had been mild objective 
improvement and that the medication that was prescribed seven 
days before (Elavil 25 mg) was being increased from three 
times a day ("t.i.d.") to four times daily ("q.i.d."). 

The foregoing evidence notwithstanding, the Board notes that 
the veteran had a normal psychiatric evaluation on 
separation, as reflected by the report of the medical 
examination that was conducted for those purposes in July 
1966.

A document in the file confirms that the veteran was, indeed, 
divorced, in December 1966.

The post-service medical evidence in the record, which 
includes the report of two VA medical examinations that were 
conducted in January and October 1991, as well as VA 
outpatient medical records produced between 1991 and 1996, is 
totally silent as to any complaints or diagnosis of a 
psychiatric disorder until July 1996, more than 30 years 
after service, when the veteran underwent a VA psychiatric 
outpatient clinic assessment that is reflected in a two-page 
report of the same date.  According to this report, the 
veteran complained of depressed feelings since 1966 and said 
that, for the past four to five years, the symptoms had been 
worse.  Lately, he had felt worn out, at times with no 
energy.  He said that he had "no happy times" and that he 
had a sickly wife and son.  He reported a short tempter and 
being easily agitated.  He worried about the future health of 
both his wife and son and said that he had no interest in 
"work or anything."

According to the above VA report, the veteran was dressed 
appropriately, had good personal hygiene, no psychomotor 
retardation and a rapid speech.  His mood was depressed, but 
he was alert and oriented times four ("x4").  The thought 
processes were logical, he was goal-oriented and denied any 
suicidal or homicidal ideations, delusions or perceptual 
disturbances.  Memory/recall abilities were normal ("3/3") 
and the remote and recent memory were both intact.  His 
insight into his problems, as well as his judgment, were 
adequate.  Dysthymia was diagnosed in Axis I, while "none" 
and "health problems in the family (wife, son, mother-in-
law)" were listed as the appropriate diagnoses in Axes II 
and IV, respectively.  (The Board notes that, according to 
the most recent (fourth) edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, commonly referred to as "the DSM-IV," Axis IV is 
the axis that is reserved for an individual's psychosocial 
and environmental problems that may affect the diagnosis, 
treatment and prognosis of mental disorders diagnosed in Axes 
I and II.)

As shown above, a single impression of an adult situational 
reaction with moderately depressive features was recorded 
during service, in January 1966, but then the veteran had a 
negative psychiatric evaluation approximately six months 
afterwards, on separation, and the earliest competent medical 
evidence in the record showing the manifestation of any 
psychiatric disorder was produced more than 30 years after 
service.  Not only is there such an enormous gap of more than 
30 years between both diagnoses, but the record is devoid of 
competent medical evidence establishing the claimed nexus, or 
causal relationship, between the 1996 (post-service) 
psychiatric diagnosis of dysthymia and the single 1966 
(inservice) impression of an adult situational reaction with 
moderately depressive features.  As mentioned earlier in this 
decision, the Court held in Caluza that the nexus criterion 
is one of the three criteria that every claim for service 
connection has to comply with, in order for the claim to be 
considered well grounded, and this requisite has not been 
fulfilled in the present case.

Not only is the record devoid of competent evidence 
demonstrating that there is a nexus between the present 
disability and service, but the Board notes that the two 
medical records in the file reflecting psychiatric 
difficulties in 1966 and 1996 clearly show that those 
difficulties arose from events in the veteran's life that 
were totally unrelated to his period of active military 
service.  Specifically, both medical records show that the 
inservice difficulties arose from the veteran's marital 
problems at the time and that the post-service difficulties 
arose from the veteran's genuine preoccupation with the 
"health problems in [his] family" in 1996.  A nexus between 
the present disability and service has clearly not been shown 
to exist.

In view of the above, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim of entitlement to service connection for a 
mood disorder, to include dysthymia and a major depressive 
disorder, that is well grounded or capable of substantiation, 
as he has failed to submit competent evidence fulfilling the 
Caluza criterion of a nexus between a present disability and 
service.  This necessarily means that the Board has not 
acquired jurisdiction over the appealed claim, which has 
failed and must be denied.

Finally, the Board finds it necessary to note that, not only 
has the veteran submitted a claim for service connection that 
is not well grounded, but he has not reported that any 
additional competent evidence exists that, if obtained, would 
render said claim well grounded or capable of substantiation.  
Under these circumstances, VA has no further duty to assist 
him, as per the provisions of 38 U.S.C.A. § 5103(a) (West 
1991), in the development of the appealed claim.  See, Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Service connection for a mood disorder, to include dysthymia 
and a major depressive disorder, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

